DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In view of the appeal brief filed on  26 March, 2021, PROSECUTION IS HEREBY REOPENED. New Grounds of Rejection set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1)    file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2)    initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing
below:
/Eugene L. Kim/
Supervisory Patent Examiner, Art Unit 3711





Double Patenting
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the attachment image portion configured to be simultaneously visible from a front side and a backside of the attachment (claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 24 is objected to because of the following informalities:  the second occurrence of “loops” should be deleted.   Appropriate correction is required objection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 25, 21-26, 30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
In claim 1, the reference to a material with a perforated portion and a non-perforated portion is not supported by the original disclosure.  The adjective “perforated” by ordinary and customary meaning relates to materials that have been pierced with a hole or holes (e.g., perforated paper or metal sheets).  The original disclosure, however, simply refers to a fiber mesh or netting (see page 9, last paragraph of the specification) –neither of which would be considered pierced.  Reference to perforated materials therefore represents new matter as it implies a specific method of manufacture.  Holes such as shown by Fig. 6 may be created in a weaving/knitting process (such as might be employed to construct a doily) and not necessarily perforated solid material.
Claims 1 and 10 recite “including an image portion configured to be simultaneously visible from the front side and the backside”, however, it is not readily apparent how the image can be simultaneously visible from the front side and the backside.  Such a feat would either require the user to be in two places at the same time (i.e., facing both the front side and the backside)– a physical impossibility—or would require additional structure such as a mirror to reflect the side opposite the observer such that one could view both the front side and the backside simultaneously.  No such mirror structure has been disclosed.  It is suggested that the word “simultaneously” be deleted.
Claim 4, there is no support for "polo player" in the application as filed.
Claim 21, recites that the non-perforated portion includes one or more fasteners.  There is no support in the application as filed for this limitation.  The application as filed discloses that the one or more fasteners can be sleeves.  There is no teaching that the sleeves include additional fasteners.
Claims 22 and 23, the application as filed discloses that the sleeves may be used as fasteners to secure the netting to the frame.  There is no support sleeve i.e. non-perforated portion having additional sleeves attached to it.
Claim 24, recites that the one or more fasteners comprise one or more hooks, loops, etc.    The application as filed discloses that the one or more fasteners can be sleeves.  There is no teaching that the sleeves include additional fasteners.
Claim 25, there is no support for the claimed range (25%-50%).
Claim 26, there is no support for the claimed range (50%-75%).
Claim 30, there is no support for "polo player" in the application as filed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Zoretic (10,668,346) in view of DeMarco et al (8,366,570) hereinafter (DeMarco). 

    PNG
    media_image1.png
    714
    944
    media_image1.png
    Greyscale

Claim 1, Zoretic discloses a training device (figure 15; column 8, lines 21-33) comprising: 
a rigid structure including a base portion (goal supports 336, 337) and a frame portion (sports goal 320); and 
a flexible material (goal shooting target 330 including panel 335) coupled to the rigid structure, the flexible material including a perforated portion (the netting portion) and a non-perforated portion (the frame around the netting portion).
Zoretic discloses the claimed device with the exception of the perforated portion including an image portion configured to be simultaneously visible from a front side and a back side of the flexible material via a saturated marking of the image portion.  DeMarco discloses that nettings are commonly used in sports (col 1 lines 19+).  DeMarco further discloses that the netting is adapted to display content, such as, advertising content to provide more utility for the netting. DeMarco further discloses (col 6, lines 40-56) it is known in the art for mesh nettings 112 to be painted on one side with some bleed-through to the other side.  It would have been obvious to one of ordinary skill in the art to provide an image for Zoretic’s device using a known printing technique as taught by DeMarco to make the netting more versatile by printing content on the netting for advertising.  
Claim 2, Zoretic as modified above discloses the image portion corresponds to a realistic image (the image can take any form or shape).
Claims 3-4, Zoretic as modified above discloses the realistic image can be a logo. The examiner notes that no patentable weight is given to the printed matter unless there is an unobvious functional relationship between the printed matter and the substrate.  See in re Gulack (provide citation).  The examiner notes that an infinite number of images may be printed on the netting and that there is no unobvious functional relationship between the printed matter and the substrate.  The printing on the netting merely provides a user a visual image which does not have an unobvious functional relationship with the substrate/netting.  
Claim 5, Zoretic shows the material can be formed of netting or other flexible material such as canvas.  
Claim 8, Zoretic as modified above shows that the image portion may correspond to a target.
Claim 21, Zoretic shows the non-perforated portion includes one or more fasteners (post holders 360, 362) configured to couple the flexible material to the rigid structure (figure 15).
Claim 22, Zoretic shows the one or more fasteners (360, 362) comprise a first sleeve engaging the base portion, a second sleeve and a third sleeve engaging a first side and a second side of the frame portion, respectively (by way of example figures 4-6; column 6, lines 44-54) show in more detail the use of multiple sleeves).
Claim 23, Zoretic shows the one or more fasteners (360, 362) comprise a first sleeve engaging the base portion, a second sleeve and a third sleeve engaging a first side and a second side of the frame portion, respectively (by way of example figures 4-6; column 6, lines 44-54) show in more detail the use of multiple sleeves).
Claim 24, Zoretic shows the one or more fasteners (360, 362) comprise one or more of hooks, loops, ties, magnets, ropes, loops, buttons, and/or clips (column 4, lines 63-67 and column 5, lines 1-2). 

Claims 6, 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of Siefker (9,433,841).
Claims 6, 25-27, Zoretic as modified above discloses the claimed device with the exception of the percentage of holes present on the perforated portion of the flexible material.  However, as disclosed by Siefker (openings 36; figure 9; column 9, lines 6-25 more specifically lines 20-25) it is known in the art to alter the percentage of openings with respect to the flexible material.  It would have been obvious to one of ordinary skill in the art to have used such a flexible material for Zoretic’s device given that Siefker teaches such is a desireable manner, in order to create a visual distinction in the flexible material.  Note: Siefker teaches the percentage of light transmission should create a visual distinction between the cover portion 14 and the net portions 16 and could range from about 5% to about 90%, with exemplary embodiments having a light transmission percentage between about 25% and 75%.  This means that the size and number of openings can be altered.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of McClimon (4,326,717).
Claim 7, Zoretic further teaches that the flexible material may comprise a braided twine of multifilament nylon. Zoretic discloses the claimed device with the exception of the flexible material being a multilayered material.  However as disclosed by McClimon (column 1, lines 43-64 and column 2, lines 49-66) it is known in the art to form such mesh fabric of a multi-layered mesh fabric.  It would have been obvious to one of ordinary skill in the art to have used such a mesh fabric for Zoretic’s mesh given that McClimon teaches such is an appropriate material for receiving impact from a high velocity ball.  One would reasonably expect the McClimon multilayered mesh fabric incorporated into Zoretic’s mesh material to be predictably successful because both are in the same field of endeavor and are attempting to solve the same problem of improving and extending the life of the training device.

Claims 9, 10, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 1 above, and further in view of DeBolt et al (US2013/0303312 A1) hereinafter (DeBolt).
Claim 9, Zoretic as modified above discloses the claimed device with the exception of an attachment supported by the frame portion and extending outward from the frame portion.  However, as disclosed by DeBolt (Figure 19, paragraph 55; shows the frame 1020 includes a plurality of removable targets 1050 which extend outwardly from the frame portion 1020) it is known in the art to include attachments extending outwardly from the frame.  It would have been obvious to one of ordinary skill in the art to have included such attachments for Zoretic’s device given that DeBolt teaches that the addition of attachments or targets aid the players for practicing their skills.
Claim 10, Zoretic as modified above discloses the claimed device with the exception of the attachment including an image.  However, it would have been obvious to one of ordinary skill in the art to have also applied the same type of image on the attachment(s) as on the flexible material, in order to provide a more realistic target for the user.
Claim 28, Zoretic as modified above further shows the image portion corresponds to a realistic image (the image can take any form or shape).
Claims 29-30, Zoretic as modified above further shows the realistic image can be a logo.  The Examiner takes Official Notice that it is old and well known that a printed logo could take the shape of any known sports figure including  a baseball player or football player.
Response to Arguments
In view of Applicant's arguments, the search has been updated, and new prior art has been identified and applied. Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection.
With regards to applicant’s assertion that the rigid structure is supported in the application as filed (Specification, Fig. 5, p.9, 11. 10-20), a review of the specification does not recite a rigid structure as applicant appears to be asserting.  What is recited in the specification is:
Frame 510 may be constructed of metal, plastic, carbon fiber, or another sufficiently ridged material suitable for displaying material 530 as disclosed herein. Frame 510 may use thin or thick bars of various shapes (e.g., thin cylindrical poles, thick square bars, etc.).
Base 520 may be constructed of metal, plastic, carbon fiber, or another sufficiently ridged material suitable for supporting frame 510 as disclosed herein.

Attachments 810 may also use a non- solid material affixed with an image (not shown) or may be solid (e.g., foam, plastic, or a solid material such a high thread count nylon). Attachments may be attached to training device 800 in a number of means (e.g., buttons, snaps, clips, hook and loop, magnets, etc.) and may be designed as "break-away" attachments to fall off when impacted or "movable" such that attachments bend back allowing a player to move through attachments 810, or ridged such that attachments do not fall off or bend.
The specification refers to a frame that is formed of a ridged material, there is no mention of a rigid material.  Having ridges and being rigid are not the same thing.  If this is merely a typographical error then correction should be made.
With regards to the image being simultaneously visible as recited in claims 1 and 10: as noted above the recitation of  “including an image portion configured to be simultaneously visible from the front side and the backside”, however, it is not readily apparent how the image can be simultaneously visible from the front side and the backside.  Such a feat would either require the user to be in two places at the same time (i.e., facing both the front side and the backside)– a physical impossibility—or would require additional structure such as a mirror to reflect the side opposite the observer such that one could view both the front side and the backside simultaneously.  No such mirror structure has been disclosed.  It is suggested that the word “simultaneously” be deleted. 
With regards to the claimed perforated non-perforated material, the applicant argues that Fig. 6 shows “without any ambiguity, an image on perforated netting” (page 12 Remarks).  Since a net by definition already has openings, it is unclear what the addition of the adjective “perforated” to the word “netting” is intended to connote.  Such a statement implies that the solid matrix portion of the netting used to define the holes in the netting, has itself additional holes pierced therein.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The examiner can normally be reached on Mon, Thur, Fri 10:00am to 6:00pm, Wed 10:00-4:00, Tue OFF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/Primary Examiner, Art Unit 3711


/ma/
27 July 2022